               Case 19-01298-MAM         Doc 250     Filed 02/18/20     Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov
IN RE:                                                       CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                        CHAPTER 7
                Debtor.
_____________________________________/
ROBERT FURR, Chapter 7 Trustee,
                Plaintiff,
v.                                                           ADV. NO. 19-01298-MAM
ROBERT GIBSON, et al.,
            Defendants.
_____________________________________/
              JEFFREY M. SISKIND’S RESPONSE TO CHAPTER 7 TRUSTEE’S
                  MOTION FOR PROTECTIVE ORDER AND SANCTIONS
         JEFFREY M. SISKIND (“Respondent”) responds to the Chapter 7 Trustee’s Motion for

Protective Order and Sanctions (“Motion”) filed by Robert C. Furr, not individually, but as

Chapter 7 Trustee of the bankruptcy estate of Debtor Chance & Anthem, LLC (“Debtor”) on

February 14, 2010, and states:

         1.     The Trustee’s Motion is yet another disingenuous attempt by the Trustee to deny

Respondent the right to obtain discovery. Notably, prior to the Trustee’s filing of its Motion, the

undersigned emailed counsel for the Trustee to inquire as to availability of the remaining

reserved deposition dates, the latest of which was supposed to be February 25, 2020.

         2.     Respondent cancelled the scheduled deposition because of an illness in Movant’s

family which arose late the night before the scheduled deposition and required Respondent to

take his son to an emergency clinic on the day of the deposition. Moreover, the setting of the

Trustee’s deposition on very short notice on February 11, 2020 was in fact an accommodation by
              Case 19-01298-MAM          Doc 250     Filed 02/18/20     Page 2 of 5




Respondent for the Trustee.

       3.      Respondent timely filed a notice of cancellation and also emailed the Trustee’s

counsel in time to prevent any unnecessary travel expense and inconvenience.

       4.      Time spent by the Trustee in preparation for his deposition was not in vain

because the deposition should be able to be rescheduled if the Court directs the Trustee to

cooperate.

       5.      The Trustee’s allegation that Respondent does not need to depose the Trustee is

without merit, especially since the Court has protected the Trustee against responding fully to

Respondent’s interrogatories, that Respondent has so far thus been denied its right to obtain

discovery, and also in consideration of the Trustee’s scandalous and false allegations.

       6.      The Trustee’s allegation that Respondent’s purpose in deposing the Trustee is to

harass is readily refuted by Respondent’s interrogatories, and the fact that Respondent informed

the Trustee’s counsel these would serve as a blueprint for questions to be asked at the Trustee’s

deposition.

       7.      Respondent agrees with the need for cooperation and candor expressed in

paragraph no. 8 of the Trustee’s Motion, and submits that the Trustee (not the Respondent) is

violating these duties, despite the Trustee wanting to make it appear otherwise, as evidenced by

Respondent’s numerous emails sent to the Trustee’s counsel to try to schedule the Trustee’s

deposition.

       8.      Respondent’s need to cancel the Trustee’s deposition does not arise to abuse, and

Respondent should not therefore by precluded from deposing the Trustee. No party to a lawsuit

should be prejudiced because of a last-minute need to take a family member to a doctor.

       9.      Nor should sanctions be imposed because Respondent notified the Trustee’s
               Case 19-01298-MAM            Doc 250         Filed 02/18/20             Page 3 of 5




counsel as soon as Movant knew that he needed to take his son to see a doctor (just after 12:20

a.m.).

         10.   Contrary to the manner in which the Trustee seeks to improperly characterize

Respondent’s actions, Respondent has at all times comported himself honestly and forthrightly.

The Trustee’s attempt to exact sanctions is without merit, and the Trustee should be admonished

for filing its Motion without first contacting Respondent to inquire as to why the deposition was

cancelled.

         11.   The Trustee’s instant attempt to deny discovery, and to exact unnecessary

financial pain upon Respondent, is contrary to Respondent’s right to obtain discovery and to

defend against outrageous allegations brought against it in litigation brought by the Trustee.

         WHEREFORE, Respondent requests that this Court deny the Trustee’s Motion, and

instruct the Trustee to cooperate fully in coordinating a new deposition date.


                           S I S K I N D L E G A L, P L L C
                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
                             1629 K Street, Ste. 300, NW Washington, DC 20006
                                             --------------------------
                            113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                            ------------------------------
                              3465 Santa Barbara Drive Wellington, Florida 33414

                           TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                            Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com
             Case 19-01298-MAM          Doc 250      Filed 02/18/20     Page 4 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above was furnished electronically on February 18,
2020 via CM/ECF to all persons registered thereon to receive notices as set forth on the attached
Service List and by email or U.S. postal mail to parties listed on the attached Service List who
are not authorized to receive notices electronically through the Court’s CM/ECF system for
which the Service List designates the manner of service.


                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
             Case 19-01298-MAM        Doc 250     Filed 02/18/20    Page 5 of 5




                                      SERVICE LIST

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to philip@philipharris.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to philip@philipharris.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William
Siskind, deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to philip@philipharris.com

Frank Zokaites, 375 Golfside Road, Wexford, PA 15090, Via e-mail to frank@zokaites.com
